Citation Nr: 1133212	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-28 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1988 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO granted service connection for bilateral sensorineural hearing loss and assigned an initial noncompensable rating.  The Veteran had a hearing before the Board in February 2009 and the transcript is of record.

During the pendency of this appeal, it is clear the Veteran claims his hearing impairment is partially due to tinnitus.  The issue of whether the Veteran is entitled to service connection for tinnitus has never been considered by the RO and, therefore, is REFERRED to the RO for proper adjudication.

The case was brought before the Board in April 2009 and again in September 2009, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1. The Veteran has a hearing loss in the right ear with no worse than a Numeric Designation of I as per Table VI of the VA schedule of ratings.

2. The Veteran has a hearing loss in the left ear with no worse than a Numeric Designation of III as per Table VI of the VA schedule of ratings.



CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in September 2004 and December 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2008 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 2004. The examination is adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thereafter, the Veteran testified in 2009 that his hearing had worsened and he felt the 2004 VA examination results were not indicative of his current disability.

Accordingly, the Veteran was afforded a VA examination in May 2009 where the audiologist deemed the Veteran's threshold levels were too variable to be reliable.  The Board remanded this claim twice to afford the Veteran yet another VA audiological examination.

The Veteran was afforded an additional VA examination in July 2010.  Again, the audiologist noted the Veteran's threshold levels varied by 50 decibels and, therefore, were too unreliable to score.  The examiner noted the Veteran was diagnosed with mild to moderate hearing loss in 2004, but an updated diagnosis could not be rendered without resorting to speculation because of the Veteran's variable responses.

The Veteran's representative initially asked for additional time to keep the record open in order to get their own evidence.  No further evidence was submitted.  Rather, the Veteran's representative again argues the past VA examinations were inadequate and the Veteran should be afforded an additional VA examination to properly evaluate his disability.

The Board has reviewed the claims folder and determined that any further attempts to afford the Veteran a VA audiological examination would be futile and would accomplish nothing more than further delaying the Veteran's claim.

The claims folder contains an audiological examination from 2004 that produced reliable results adequate to rate the Veteran's disability.  Although these results are nearly seven years old, there are no medical records in the claims folder that suggest a change in the level of severity of the Veteran's hearing loss occurred.  The Veteran has not reported seeking treatment for his hearing loss anywhere but the VA, and VA outpatient treatment records are in the claims folder.  

The Board notes the Veteran testified in 2009 and subsequently thereafter claiming his hearing has worsened since 2004.  Accordingly, the VA has attempted on 2 occasions to afford the Veteran a new VA examination.  Although neither of these examinations proffered reliable results, the Board concludes the VA has satisfied its duty to assist in this case.  As noted above, the RO afforded the Veteran a VA examination twice.  On both occasions, the audiologist concluded the Veteran's responses were too variable and, therefore, the results were unreliable. 

Whether the Veteran is purposely distorting his hearing is unknown, but it is the Board's opinion the Veteran was not cooperating with the examiner.

As indicated above, there simply is no medical evidence that the Veteran's hearing loss has worsened since 2004. Although the Veteran is capable of observing and attesting to his own symptomatology of hearing loss, see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), the Board finds the Veteran simply not credible.  That is, the Veteran has on two occasions distorted his hearing ability.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistent and, therefore, the Board places greater weight on the objective medical evidence.

The Board emphasizes that the duty to assist is not a one-way street.  If a veteran wishes to help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

For these reasons, the Board finds any additional efforts to provide the Veteran with a VA examination would be futile.  The duty to assist, moreover, does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination report is thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examination in this case and under these circumstances is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Increased Rating (Hearing Loss)

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue, as in this case, involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained below, the Veteran's hearing loss disability was consistent throughout the appellate time frame and, therefore, staged ratings are not appropriate. 

The Veteran was afforded an initial VA examination in October 2004 where the examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss.  The results of clinical testing are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
40
LEFT
15
10
10
40
45

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 78 percent in the left ear. The average of the puretones between 1000-4000 Hz was 25 for the right ear and 26 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I and III in the right and left ear respectively.  The point where I and III intersect on the Table VII reveal the disability level for the Veteran's hearing loss, which in this case would be 0 percent.  Application of 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment, was considered, but found inapplicable. 

Again, the Veteran at his February 2009 hearing before the Board indicated his hearing loss had worsened since the 2004 examination.  Accordingly, the Board remanded this case twice in April 2009 and September 2009 to afford the Veteran a new VA audiological examination.  

As explained in the VCAA section above, the Veteran was afforded VA examinations in May 2009 and again in July 2010.  At both examinations, the examiner found the Veteran's responses to the various hearing thresholds to vary up to 50 decibels.  Accordingly, the results were found too unreliable to report.

The Board notes the Veteran has not provided any private medical evidence indicative of worsening hearing compared to the 2004 findings.  VA outpatient treatment records, moreover, are completely silent as to any ongoing treatment or complaints for hearing loss.

In light of the multiple attempts the VA has undertaken to provide the Veteran with a new VA examination and the fact that the Veteran's responses varied to the point of unreliability, the Board concludes any further efforts to obtain a new examination would be futile.

The Board further finds no objective medical evidence of worsened hearing since 2004.  The 2004 examiner's opinion and findings, moreover, is persuasive.  It is based on clinical tests and an entire review of the claims file, to include the Veteran's complaints and VA outpatient treatment records throughout time.  Also significant, there is simply no medical evidence indicating the Veteran's hearing has worsened since 2004. 

Rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the audiological findings simply do not meet the criteria for a compensable rating.  

Extraschedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for hearing loss.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  The Veteran indicated his hearing loss interferes with conversational level hearing, but he does not claim, and the evidence does not suggest, he is unemployable.  There is nothing in the record which suggests that the Veteran's hearing loss itself markedly impacted his ability to perform his job.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As was indicated above, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, even accepting the Veteran's testimony and the most severe findings (i.e. the findings from the 2004 VA examination), the Veteran's hearing loss simply does not meet the criteria for a compensable rating.  


ORDER

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


